Wright, J.,
concurring in part and dissenting in part. I have no quarrel with the syllabus law as announced by the majority in this case. However, I disagree with the determination that the product licensing agreement and the promissory note were transactions independent of each other as this result conflicts with facts that are undisputed in the record. *150Consequently, I respectfully dissent to the portion of the opinion denying The Andersons an equitable setoff.
The promissory note and the product licensing agreement were drafted together by The Andersons and were executed concurrently therewith on January 12, 1981. The product licensing agreement is specifically mentioned in the body of the promissory note and the documents were discussed jointly in correspondence preceding their signing. As Judge Markus stated in his opinion in the court of appeals, “the evidence unequivocally showed that the note and the licensing agreement were part of a single transaction. The note simply replaced the licensor’s antecedent debt when the licensor executed the license agreement to assist it in satisfying that debt.” Accordingly, I would find that these two documents were both part of one transaction and, thus, an equitable setoff would not be precluded.
Resnick, J., concurs in the foregoing opinion.